Citation Nr: 1518826	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or special home adaptations.

2.  Entitlement to a certificate of eligibility for automobile and/or specially adaptive equipment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from October 1976 to March 1977, with additional unverified periods of active duty for training and inactive duty for training in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's Virtual VA and Veterans Benefits Management System electronic claims files have been reviewed in conjunction with the current appeal.  They contain VA treatment records relevant to the issues on the appeal.


FINDINGS OF FACT

1.  The Veteran's only service connected disorder is degenerative disc disease at L2 through L5-S1 with nerve root compression.  

2.  The Veteran's service-connected lumbosacral degenerative disc disease with nerve root compression does not result in loss or loss of use of both lower extremities (such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); blindness in both eyes; loss or loss of use of one lower extremity together with residuals of organic disease or injury (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of both upper extremities; a severe burn injury; or residuals of an inhalation injury.

3.  The Veteran's service-connected lumbosacral degenerative disc disease with nerve root compression does not result in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to specially adapted housing or special home adaptations are not met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.809, 3.809a (2014).

2.  The criteria for establishing entitlement to automobile and/or specially adaptive equipment are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in August and October 2011 of the information and evidence needed to substantiate and complete the claims, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and information pertaining to eligibility for automobile allowance, adaptive equipment, specially adapted housing, and special home adaptation.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that any additional records identified by the Veteran have yet to be requested.  The information and evidence that have been associated with the claims file include service treatment records, private treatment records, VA treatment records, the report of the February 2012 VA examination, and statements submitted by the Veteran.

Specially Adapted Housing and Special Home Adaptations

The Veteran contends that he is entitled to specially adapted housing or special home adaptations because he now uses a cane and wheelchair due to his service-connected disorder.  The record shows that the appellant is service connected only for degenerative disc disease at L2 through L5-S1 with nerve root compression, evaluated as 60 percent disabling.  He has been entitled to a total disability rating based on individual unemployability since February 20, 2001.

The regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010, and the amendments are applicable to this appeal. 

Under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).

Since October 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a.  

Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Id.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See also 38 C.F.R. § 4.63 (2014).  The determination will be made on the basis of the actual remaining function, whether through acts such as grasping and manipulation for the hand, or balance and propulsion for the foot, and whether these acts could be accomplished equally well by an amputation stump with prosthesis.  Id.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

The provisions of 38 C.F.R. §§ 3.350(a)(2) and 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2014) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

The Veteran was afforded a VA examination in February 2012, where he was diagnosed with chronic lumbar spine degenerative disc disease and chronic right lower extremity radiculopathy.  The Veteran reported having increased pain, stiffness, and decreased range of motion during the prior year, that he regularly used a cane, and that he had right lower extremity numbness and tingling.  Range of motion testing found that the Veteran had a decreased range of thoracolumbar spine motion, as well as further decreased range of motion following repetitive motions.  The Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  While guarding and/or muscle spasm was present, it did not result in an abnormal gait or spinal contour, and there was no muscle atrophy.  Knee and ankle reflexes were normal.  The examiner did find decreased sensation in the right toes and mild radiculopathy characterized by mild paresthesias and/or dysesthesias and numbness in the right lower extremity.  He noted that while the Veteran did have intervertebral disc syndrome, he did not have any incapacitating episodes in the past 12 months, and that the appellant used a cane constantly to assist in ambulation.  He found that the Veteran's functional impairment was not so diminished that amputation with prosthesis would equally serve him.  The examiner found that the Veteran's spine disorder did impact his ability to work, and summarized his limitations by stating that he was able to stand for 15 minutes, sit for 25 minutes, ambulate 50 yards with a walking cane, and lift 20 pounds and carry it for 20 yards.

The Veteran's VA treatment records do not show any evidence of any of the disabilities enumerated at 38 C.F.R. §§ 3.809 and 3.809a.  At appointments with his primary care physician in November 2011, May 2012, November 2012, and May 2013, he reported having low back pain and wearing a back brace.  The examiners, however, noted no weakness of extremities and a normal gait and station.  The records contain absolutely no indication that the Veteran had any back or lower extremity disability that precluded his ability to ambulate.

The Board finds that entitlement to a certificate of eligibility for assistance in acquiring adapted housing or special home adaptation is not warranted. 

The Veteran has been granted entitlement to a total disability rating based on individual unemployability, and the Board accepts that as he has been at this rating for the past 14 years, he likely is permanently and totally disabled.  He is not, however, disabled due to any of the required disorders or to such a severity as those listed under 38 C.F.R. §§ 3.809 and 3.809a.

The Veteran does not have blindness in both eyes, loss of use of the hands, or deep partial thickness burns or inhalation damage, nor has he asserted that he does.  The Veteran does assert that he is unable to easily ambulate, and that he now requires the use of a cane or a motorized wheelchair in order to get around.  While the Veteran has back pain, a limitation of back motion, and right lower extremity radiculopathy, and while these disabilities challenge him as he moves around his house, these factors alone are not sufficient to warrant eligibility for assistance in acquiring specially adapted housing or special home adaptations.

The weight of the medical evidence of record is against a finding that the Veteran's service-connected disability has resulted in the loss or loss of use of a lower extremity.  The Veteran clearly still has both of his lower extremities, and the medical evidence does not indicate that he has had, at any time during the current appeal, a loss of use of either extremity.  To constitute "loss of use," there must be a showing that no effective function remains other than that which would be equally well served by an amputation stump with prosthesis.  The February 2012 VA examiner specifically addressed this question, stating that there was not such a finding, and the examiner's finding is supported by the Veteran's VA treatment records, in which he has been noted on several occasions to walk with a normal gait and station.  

The Veteran has reported that he now uses a motorized wheelchair, but he has not submitted any evidence indicating that this was medically necessary or prescribed to him by a physician, and the VA examiner notes only that the Veteran uses a cane while ambulating.  While use of a cane is one of the criteria in 38 C.F.R. § 3.809(b)(3) and (4), this must be in conjunction with the service connected loss or loss of use of both extremities, loss or loss of use of a lower extremity and either residuals of a service connected organic disease or injury, or the service connected loss or loss of use of one upper extremity.  In addition to not having any service connected lower extremity disability of sufficient severity to be considered to have "loss of use," the Veteran does not have any service-connected residuals of organic disease or injury or an upper extremity disorder.  While the Veteran has been diagnosed with radiculopathy of the right leg, he did not show any symptoms of radiculopathy in the left leg at the February 2012 VA examination. 

The weight of the competent and probative medical evidence is that the Veteran's service-connected lumbosacral degenerative disc disease with nerve root compression does not result in the loss or loss of use of both lower extremities; the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity; the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The Veteran's service-connected spine disability, including associated radiculopathy, does impair his locomotion and requires the use of a cane or motorized wheelchair outside the home but without the loss of use of hands or extremities.  Thus, his current service connected disability does not rise to the severity of loss of function specified in the regulatory criteria.

As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Automobile and/or Specially Adaptive Equipment

The Veteran also contends that he is entitled to a certificate of eligibility for an automobile because he now uses a motorized wheelchair, and he requires an automobile to transport his wheelchair.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.  As discussed above, the term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63.

As discussed above, the Veteran's VA treatment records, lay statements, and the report of the February 2012 VA examination shows that he has no service-connected vision disabilities, upper extremity disabilities, or burn injuries.  The Veteran's only service connected disability is lumbosacral degenerative disc disease with nerve root compression, and the February 2012 VA examination also found associated right leg radiculopathy.  For entitlement to automobile and adaptive equipment, the Veteran must show that he has loss or loss of use of one or both feet.  The February 2012 VA examiner specifically noted that the Veteran did not have impairment of a lower extremity of such severity that he would be equally well served by amputation and prosthetic.  The examiner stated that the appellant could walk 50 yards with his walking cane.  The Veteran's VA treatment records show normal gait and station, suggesting that the Veteran still has normal balance and propulsion for both feet.  See 38 C.F.R. § 4.63.  While the Veteran has limitation of motion and difficulty ambulating, his disability is not of such a severity that it can be considered "loss of use" of one or both feet, and there is absolutely no medical evidence of record indicating that the Veteran has loss or loss of use of either foot.

A veteran may also be eligible for financial assistance to obtain adaptive equipment only if he has a service-connected knee or hip disability manifesting in ankylosis.  38 C.F.R. § 3.808(b)(5).  In this case, the provision is inapplicable, as the Veteran is not service connected for any knee or hip disability, there is no evidence of record that he has ankylosis of the knee or hip, and the appellant has not asserted that he has such a disability.  

In sum, the weight of the competent and probative medical evidence preponderates against finding that the Veteran's service-connected lumbosacral degenerative disc disease with nerve root compression results in the loss or loss of use of one or both feet.  There is no indication that he would be eligible for either an automobile and adaptive equipment or adaptive equipment only based on any other criteria pursuant to 38 C.F.R. § 3.808.  The Board has again afforded the Veteran the benefit of the doubt, but as the preponderance of the evidence is against the claim, it must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or special home adaptations is denied.

Entitlement to a certificate of eligibility for automobile and/or specially adaptive equipment is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


